NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



                 United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted May 23, 2014*
                                    Decided June 9, 2014

                                             Before

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 13‐3832

GREEN TREE SERVICING, LLC,                           Appeal from the United States District
    Plaintiff‐Appellee,                              Court for the Northern District of Indiana,
                                                     South Bend Division.
       v.
                                                     No. 3:13‐CV‐482 RLM
CYNTHIA S. DAMRON,
    Defendant‐Appellant.                             Robert L. Miller, Jr.,
                                                     Judge.

                                           O R D E R

       Cynthia Damron, an Indiana resident who removed an Indiana foreclosure case to
federal court three years after it began, challenges the district court’s decision to award fees
and  costs  of  $9,879.85  against  her  for  an  unfounded  removal.  See  28  U.S.C.  §  1447(c).
Because Damron lacked a reasonable basis for the removal, we affirm. 



       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3832                                                                                Page 2

         In her petition for removal, Damron focused on the state court plaintiff, Green Tree
Servicing  and  its  right  to  sue  her.  The  state  suit  arose  out  of  a  mortgage  loan  and
promissory note that Damron had signed with GMAC Mortgage. In April 2010, GMAC
filed a foreclosure action against Damron alleging that she was delinquent on her mortgage
payments.  While  the  case  was  pending,  GMAC  declared  bankruptcy  and  Green  Tree
acquired its servicing rights. The state court agreed to substitute Green Tree as the plaintiff
in April 2013. A few months before the substitution, in January 2013, Damron had asserted
that Fannie Mae (the Federal National Mortgage Association) had purchased her loan as
a mortgage‐backed security and was thus the “actual owner” of the mortgage. After Green
Tree became the substituted plaintiff, it agreed with Damron that Fannie Mae “continued”
to own the loan but asserted that once Green Tree had acquired GMAC’s servicing rights,
it became entitled to enforce the note.

       In  May  2013,  thirty  days  after  the  substitution  of  Green  Tree,  Damron  (then
represented by counsel) removed the case. The removal came four months after Damron
had asserted that Fannie Mae owned the loan and just a week before dispositive motions
were due in state court. In her amended notice of removal, she argued that removal was
proper based on Fannie Mae’s “ownership” of the loan and the diverse citizenship of the
parties (a position she no longer advances on appeal). See 28 U.S.C. §§ 1331, 1332(a). Only
Fannie Mae, she said, could foreclose on her house. Because Fannie Mae had been under
the  conservatorship  of  a  federal  agency  since  2008,  it  could  sue  in  federal  court.
See 12 U.S.C. §§ 4511(b)(2), 4513(c)(1); see generally Housing and Economic Recovery Act of
2008, Pub. L. No. 110–289, 122 Stat. 2654. Thus, Damron concluded, the case was removable
because it could have been brought originally in federal court.

        On Green Tree’s motion, the district court remanded the case to state court, finding
no basis for federal jurisdiction. First, the court explained, long before the substitution of
Green Tree as plaintiff, Damron had known of her asserted ground for removal and thus
overshot the thirty‐day deadline to for removal. 28 U.S.C. § 1446(b)(1). Apart from the
lapsed deadline, the court also reasoned that removal was improper because the complaint
pleaded  a  foreclosure  claim  based  only  on  Indiana  law  that  did  not  reveal  a  federal
question. The court added that Damron could not remove  her case based on diversity
jurisdiction  because  she  is  a  citizen  of  Indiana  defending  in  Indiana  state  court.  See
§ 1441(b)(2). Finally, concerning Green Tree’s request for fees, the judge stated in open
court the correct standard that fees should be assessed only when removal was objectively
unreasonable. See Martin v. Franklin Capital Corp., 546 U.S. 132, 140–41 (2005). After finding
that  the  timing  of  removal  just  before  the  deadline  for  dispositive  motions  “virtually
No. 13‐3832                                                                             Page 3

shrieks gamesmanship” and was designed to delay foreclosure, the court awarded fees and
costs to Green Tree.

        On appeal Damron (now proceeding pro se) asserts that the district court abused
its discretion in awarding fees and costs against her. As in the district court, she generally
maintains that removal was reasonable because her mortgage loan is owned by Fannie
Mae, which is under the conservatorship of a federal agency, and a federal agency can
always sue in federal court. 28 U.S.C. § 1345; see generally DeKalb Cnty. v. Fed. Hous. Fin.
Agency, 741 F.3d 795, 797–98 (7th Cir. 2013) (discussing Fannie Mae’s history).

       The only order we may review on appeal is the award of fees and costs, not the
underlying remand. 28 U.S.C. § 1447(d); Garbie v. Daimler Chrysler, 211 F.3d 407, 409–10 (7th
Cir. 2000). We review deferentially the district court’s exercise of discretion in awarding
fees and costs, but consider any underlying questions of law de novo. Micrometl Corp. v.
Tranzact Technologies, Inc., 656 F.3d 467, 470 (7th Cir. 2011).

        Damron’s  defense  of her removal petition seizes  on the  murky backdrop of  the
secondary  mortgage  market  that  caused  the  2008  financial  crisis.  Her  mortgage,  like
approximately 60% of mortgages in the United States, is technically recorded under the
name of the Mortgage Electronic Registration Systems, Inc., though MERS itself has no
financial interest in her mortgage. See Union County v. MERSCORP, Inc., 735 F.3d 730, 732
(7th Cir. 2013) (discussing history of MERS in secondary‐mortgage market); M & M Inv.
Group, LLC v. Ahlemeyer Farms, Inc., 994 N.E.2d 1108, 1122–23 (Ind. 2013) (same). Instead,
the servicer and the owner of the mortgage‐backed security both share a financial interest
in the loan; the shared ownership can sometimes make it difficult to discern which one
should file a foreclosure action. See CWCapital Asset Mgmt., LLC v. Chi. Properties, LLC,
610 F.3d 497, 500–01 (7th Cir. 2010) (explaining that mortgage servicer properly sued as real
party in interest); Citimortgage, Inc. v. Barabas, 975 N.E.2d 805, 809 n.4 (Ind. 2012) (“There
is no public record of the real party in interest in these mortgages, and MERS does not
require member banks  to  report transfers …  caus[ing]  significant  confusion for banks,
borrowers, and courts.”).

       Despite complexities about shared ownership, for two reasons the district court
properly concluded that Damron had no reasonable basis to remove. The first fatal defect
in the petition was its untimeliness. Even if it were reasonable for Damron to think that
Fannie Mae “owns” the mortgage and should therefore be the plaintiff, Damron believed
in  Fannie  Mae’s  ownership  (and  knew  about  its  federal  conservatorship)  at  least  four
months before she petitioned for removal. She had reason more than thirty days before she
No. 13‐3832                                                                                  Page 4

removed to argue that, as a result of Fannie Mae’s “ownership,” the United States or a
federal agency is the proper plaintiff. Her delay beyond thirty days rendered the petition
untimely. See 28 U.S.C. § 1446(b); MB Fin., N.A. v. Stevens, 678 F.3d 497, 499 (7th Cir. 2012);
Wisconsin v. Amgen, Inc., 516 F.3d 530, 533–34 (7th Cir. 2008).

        The second fatal defect in Damron’s petition was that it violated the rule of the well‐
pleaded complaint. In deciding whether a complaint may be removed, district courts look
to see if a well‐pleaded complaint discloses a basis for federal jurisdiction. See Northeastern
Rural Elec. Membership Corp. v. Wabash Valley Power Ass’n, Inc., 707 F.3d 883, 890 (7th Cir.
2013). The complaint here is well pleaded and reveals none. In the complaint, Green Tree,
a private company, contends that it currently holds and services Damron’s delinquent
promissory note. Under Indiana law, the holder and servicer may bring a foreclosure action
to enforce the note. See IND. CODE § 26‐1‐3.1‐301; Blocker v. U.S. Bank Nat’l Ass’n, 993 N.E.2d
1154,  1158  (Ind.  Ct.  App.  2013)  (“U.S.  Bank  was  the  current  holder  of  the  original
promissory note and, therefore, it was entitled to enforce the note.”). So no basis for federal
jurisdiction is apparent from the complaint.

        Damron offers two responses, but neither supplies a reasonable ground for removal,
and neither addresses the petition’s untimeliness. First, she contends that Green Tree’s
rights were preempted by the federal law that created the conservatorship of Fannie Mae.
But unless federal law has completely preempted an entire field of law (and no federal law
has supplanted all of state foreclosure law), the defense of federal preemption, like any
federal defense, is never an independent basis for federal jurisdiction. Franchise Tax Bd. of
Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 13–14 (1983); In re Repository
Tech., Inc., 601 F.3d 710, 722–24 (7th Cir. 2010). Second, Damron contends that the district
court lacked jurisdiction to award fees to Green Tree because the company supposedly
does  not  have  “standing”  to  sue  since  it  does  not  “own”  the  loan.  But  her  standing
argument is irrelevant to whether the district court had jurisdiction to award fees (and the
order  of  fees  is  the  only  decision  we  may  address  on  appeal).  The  district  court’s
jurisdiction to award fees was secured when it remanded the case. See 28 U.S.C. § 1447(c);
Wells  Fargo  Bank,  N.A.  v.  Younan  Properties,  Inc.,  737  F.3d  465,  469  (7th  Cir.  2013);
Wisconsin v. Hotline Indus., Inc., 236 F.3d 363, 365 (7th Cir. 2000). 

        Therefore  the  district  court  did  not  abuse  its  discretion  in  concluding  that  this
untimely removal was groundless. Furthermore, Damron gives us no reason to disturb the
district court’s finding that delay was her true motivation for the belated removal on the
eve  of  dispositive  motions.  Based  on  all  these  circumstances,  the  court  permissibly
exercised its discretion to award fees and costs to Green Tree. See Martin, 546 U.S. at 140;
No. 13‐3832                                                                                  Page 5

Micrometl Corp., 656 F.3d at 471–72; Chase Manhattan Mortg. Corp. v. Smith, 507 F.3d 910,
913–15 (6th Cir. 2007). Also, Damron does not contest the computation of the amount of the
award, so we leave intact the total award of $9,879.85.

        One  final  note  about  this  appeal.  Litigants  who  receive  an  award  of  fees  in  the
district  court  under  §  1447(c)  automatically  receive  reimbursement  for  the  expense  of
defending the award on appeal. MB Fin., N.A., 678 F.3d at 500; Garbie, 211 F.3d at 411. Thus
Green Tree is entitled to legal fees for the cost of work reasonably performed in defense
of the district court’s decision. It has fourteen days to submit a statement of these fees.
Damron will have fourteen days to respond. 

       On the merits, the district court’s decision is AFFIRMED.